DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner finds that the amended claims and remarks, received on 8/17/2021, are sufficient to overcome the previous rejections of record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Scott on 8/25/2022.
The claims have been amended.  A complete listing follows:
1. (Previously presented) A blood analyzer comprising: 
an agitation part that agitates a blood preparation; 
a specimen preparation part that prepares a measurement specimen by mixing a reagent into the blood preparation agitated by the agitation part; 
a measurement part that measures the measurement specimen; 
a display part that displays a reception screen through which a type of the blood preparation as a measurement target is selected from a plurality of types of blood preparations; and 
a controller, wherein 
the controller causes the agitation part to agitate the blood preparation with an intensity of agitation depending on the selected type of the blood preparation before mixing the reagent into the blood preparation, and causes the specimen preparation part to prepare the measurement specimen by mixing the reagent into the agitated blood preparation; and 
the intensity of agitation for a selected type of blood preparation being a red blood cell preparation is greater than the intensity of agitation for a selected type of blood preparation being a platelet preparation.2. (Previously Presented) The blood analyzer according to claim 1, further comprising an input device, wherein the input device receives an input of one of at least: 
a red blood cell preparation measurement mode in which the red blood cell preparation is measured; and 
a platelet preparation measurement mode in which the platelet preparation is measured.3. (Canceled)4. (Previously presented) The blood analyzer according to claim 1, wherein the controller outputs an indication of a quality of the blood preparation as compared to a quality standard depending on the selected type of blood preparation based on a measurement result of the measurement specimen.5. (Original) The blood analyzer according to claim 4, wherein the controller determines whether the blood preparation is acceptable based on a standard for blood component corresponding to the selected type of blood preparation and the measurement result of the measurement specimen prepared from the blood preparation.6. (Original) The blood analyzer according to claim 1, wherein the controller outputs a standard for blood component corresponding to the selected type of blood preparation and a measurement result of the measurement specimen.7. (Previously presented) The blood analyzer according to claim 1, wherein
the plurality of types of blood preparations comprises the red blood cell preparation, and 
in a condition in which the selected type of blood preparation as the measurement target comprises the red blood cell preparation, the measurement part measures a red blood cell count in the measurement specimen.8. (Previously presented) The blood analyzer according to claim 1, wherein 
the plurality of types of blood preparations comprises the red blood cell preparation, and 
in a condition in which the selected type of blood preparation as the measurement target comprises the red blood cell preparation, the measurement part measures a white blood cell count in the measurement specimen.9. (Original) The blood analyzer according to claim 8, wherein the controller determines whether the red blood cell preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count.10. (Previously presented) The blood analyzer according to claim 1, wherein the plurality of types of blood preparations comprises the platelet preparation, and 
in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a platelet count in the measurement specimen.11. (Previously presented) The blood analyzer according to claim 1, wherein the plurality of types of blood preparations comprises a platelet preparation, and 
in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a white blood cell count in the measurement specimen.12. (Original) The blood analyzer according to claim 11, wherein the controller determines whether the platelet preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count.13. (Previously presented) The blood analyzer according to claim 1, wherein 
the plurality of types of blood preparations comprises the platelet preparation, and 
in a condition in which the selected type of blood preparation as the measurement target comprises the platelet preparation, the measurement part measures a red blood cell count in the measurement specimen.14. (Original) The blood analyzer according to claim 13, wherein the controller determines whether the platelet preparation is acceptable based on a standard for red blood cell count and the measured red blood cell count.15. (Original) The blood analyzer according to claim 10, wherein 
the measurement part measures a fluorescence intensity of particles in the measurement specimen, and 
the controller determines whether the platelet preparation is acceptable based on the number of particles with a lower fluorescence intensity than a fluorescence intensity of platelets.16. (Original) The blood analyzer according to claim 15, wherein the controller determines whether the platelet preparation is acceptable based on a standard for the number of particles with the lower fluorescence intensity in the platelet preparation and the measured number of particles with the lower fluorescence intensity.17. (Currently Amended) The blood analyzer according to claim 1, wherein 
the plurality of types of blood preparations comprises a plasma preparation, and 
in a condition in which the selected type of blood preparation as the measurement target comprises the plasma preparation, the measurement part measures a white blood cell count in the plasma preparation.18. (Original) The blood analyzer according to claim 17, wherein the controller determines whether the plasma preparation is acceptable based on a standard for white blood cell count and the measured white blood cell count.19. (Canceled)20. (Canceled)21. (Previously presented) The blood analyzer of claim 1, wherein the intensity of agitation for a selected type of blood preparation being a red blood cell preparation is greater than the intensity of agitation for a selected type of blood preparation being a plasma preparation.

Allowable Subject Matter
Claims 1, 2, 4-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not disclose nor render obvious the control unit as claimed in independent claims 1 and dependent claims 2, 4-18 and 21 with particular attention to the limitation: “the agitation part to agitate the blood preparation with an intensity of agitation depending on the selected type of the blood preparation before mixing the reagent into the blood preparation…wherein the intensity of agitation for a blood preparation being a red blood cell preparation is greater than the intensity of agitation for a blood preparation being a platelet preparation”.
The closest prior art of record is to be Nagai et al (US 20140356903 A1; hereinafter “Nagai”; previously presented) in view of Hirano (US 20110104007 A1; hereinafter “Hirano”; previously presented). Nagai teaches an analogous art of a hematological analyzer (Nagai; Abstract) comprising: an agitation part that agitates a blood preparation (Nagai; para [35, 38]; the sample and reagent are mixed to prepare a measurement sample); a specimen preparation part (Nagai; para [30]; sample containers, blood collection tubes) that prepares a measurement specimen by mixing reagent into a blood preparation (Nagai; para [35]; reagent is introduced to the sampling valve); a measurement part that measures the measurement specimen (Nagai; para [43]; Fig. 2, 3; detection device 4); a display part that displays a reception screen through which a type of the blood preparation as a measurement target is selected from a plurality of types of blood preparations (Nagai; para [32, 53]; Fig. 1; display and operating unit 7); and a controller (Nagai; para [47, 50-55, 58]; Fig. 2; microcomputer 6) wherein the controller causes the agitation part to agitate the blood preparation depending on the selected type of blood preparation (Nagai; para [40, 41]; examiner indicates that the reaction chamber is mixed to prepare a measurement sample depending on the blood preparation type), and the specimen preparation part to prepare the measurement specimen by mixing the reagent into the agitated blood preparation (Nagai; para [35]; the sample and reagent are mixed to prepare a measurement); and Nagai does not teach the controller causes the agitation part to agitate with an intensity of agitation depending on the selected type of the blood preparation.  However, Hirano teaches an analogous art of an automatic analyzing device (Hirano; para [21]) comprising an agitation part (Hirano; para [21, 23, 24, 34]; stir unit 12) and a controller that causes the agitation part to agitate with an intensity of agitation depending on the selected condition (Hirano; para [33, 34]; a stir condition associated with the volume of a reaction solution and the type of a reagent included in the analysis condition, and automatically sets parameters such as on/off of the stirring reciprocating movement and a vertical movement distance). It would have been obvious to one of ordinary skill in the art to have modified the controller of Nagai to agitate with different intensities of agitation depending on the selected sample as taught by Hirano, because Hirano teaches that the analysis condition transmits the analysis condition to an automatic setting part of stir condition (Hirano; para [33]), thus user input is not required (Hirano; para [34]). 
The instant claims define over the prior art because the cited prior art does not teach the controller causes the agitation part to agitate the blood preparation with an intensity of agitation depending on the selected type of the blood preparation before mixing the reagent into the blood preparation…wherein the intensity of agitation for a blood preparation being a red blood cell preparation is greater than the intensity of agitation for a blood preparation being a platelet preparation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798